DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-27 are pending.

Response to Arguments
Applicant's arguments filed on 10/18/21 have been fully considered but are moot in view of the new ground of rejection presented below in view of newly found prior art Carmeli.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 20130094367) in view of Wang (US 20150249868) in view of Yang (US 20150312091) in view of Meier (US 20050025160) and further in view of Carmeli (US 20080107272).

Claims 8-15, these claims are rejected for similar reasons as in claims 20-27.

Claims 16-19, these claims are rejected for similar reasons as in claims 20-21 and 26-27.

Claim 20, Zou discloses A system, comprising: 
an access point (AP); and (e.g. fig. 1 or 2, ¶18: access point 5)
a plurality of terminals, the plurality of terminals comprising a first terminal and a second terminal, the plurality of terminals being comprised in a multicast group; (e.g. fig. 1 or 2, ¶36: a multicast group comprising multiple terminals 7)
wherein the AP is configured to: 
generate a first group-addressed frame (e.g. fig. 4 and ¶39-40: 205. Send the received multicast data stream in a multicast mode. Specifically, the access point 5 sends the multicast data stream sent by the data server 1, as a multicast data stream compliant with the WLAN standard protocols, for example, the WLAN IEEE 802.11a, 802.11b, 802.11g, and 802.11n protocols) and an individually-addressed frame (e.g. fig. 4 and ¶38, 41, 44: 206. Convert the received multicast data stream into a unicast data stream and send the unicast data stream. Specifically, the access point 5 converts the multicast data stream sent by the data server 1, into a unicast data stream compliant with the WLAN standard protocols, for example, compliant with the WLAN IEEE 802.11a, 802.11b, 802.11g, and 802.11n protocols. ¶38 and 44 indicate that steps 205 and 206 are done in parallel: some terminals receive the stream in multicast mode, and others in unicast mode) based on a multicast packet to be sent to the plurality of terminals in the multicast group; and (e.g. fig. 4, ¶37: 203. A data server 1 sends a multicast data stream to the access point 5. Specifically, the data server 1 sends one multicast data stream to the access point 5)
send the first group-addressed frame and the individually-addressed frame; (e.g. ¶39-42)
wherein: 

a type of the second terminal is a second type, (e.g. ¶38: the second type corresponding to terminals at some point in time having a receiving rate which is higher than a multicast sending rate at which the access point 5 sends multicast data and at some point in time having a receiving rate which is lower than a multicast sending rate at which the access point 5 sends multicast data or terminals to which the access point sends both multicast data and unicast data)
a receiver address of the first group-addressed frame is a group address of the multicast group, and (e.g. ¶36, 40: 201. A terminal 7 joins a multicast group through an access point 5…Specifically, the access point 5 sends the multicast data stream sent by the data server 1, as a multicast data stream compliant with the WLAN standard protocols, for example, the WLAN IEEE 802.11a, 802.11b, 802.11g, and 802.11n protocols.  This implies the use of a group address of the multicast group)
a receiver address of the individually-addressed frame is an address of the second terminal. (e.g. ¶42: Specifically, the access point 5 converts the multicast data stream sent by the data server 1, into a unicast data stream compliant with the WLAN standard protocols, for example, compliant with the WLAN IEEE 802.11a, 802.11b, 802.11g, and 802.11n protocols.  This implies the use of a unicast address of the second terminal)
Zou does not explicitly disclose but Wang discloses a multicast key of any terminal of the first type that associates with the AP is a first multicast key, a multicast key of any terminal of the second type that associates the AP is a second multicast key, and the first multicast key and the second multicast key are different, and the first group-addressed frame is encrypted using the first multicast key (e.g. abstract, ¶5: Embodiments described herein provide different levels of IPTV services on Wi-Fi networks utilizing multicast streams encrypted with different Group Temporal Keys (GTKs). When a client device connects to a Wi-Fi Access Point (AP), the client device can receive IPTV channels via multicast streams from the AP. The client device can receive IPTV channels that are different than other client devices on the AP using different GTKs, which allows the IPTV provider to support subscription-based channel packages over Wi-Fi. For instance, one client may subscribe and receive multicast streams for HBO and Showtime encrypted with a one GTK from an AP, while another client may subscribe and receive multicast streams from HBO and Stars encrypted with a different GTK from the same AP.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wang into the invention of Zou for the purpose of providing different levels of services to different client devices utilizing different multicast keys (Wang, ¶5).
Zou-Wang does not explicitly disclose but Yang discloses the individually-addressed frame is encrypted using a unicast key of the second terminal. (e.g. ¶126: when a multicast stream is sent via unicast, each client may be required to have a client device specific key in order to decrypt the stream)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Yang into the invention of Zou-Wang for the purpose of ensuring that only the client having a client device specific key is able to decrypt the stream (Yang, ¶126).
Zou-Wang-Yang does not explicitly disclose but Meier discloses wherein, for each terminal of the multicast group, only one of the first multicast key or the second multicast key is sent to the respective terminal, and wherein at least one terminal of the multicast group receives the first multicast key and at least one terminal of the multicast group receives the second multicast key (e.g. fig. 1, ¶33, 40, 45, 49-52: Referring now to FIG. 1, an embodiment of the system 100 generally includes wireless clients 110, 115, 120, 125, 130, 135 suitably configured and connected to access services and receive multicast transmission on an 802.11 network 140 via an access point (AP) 145…In operation, the switch 150 functioning in accordance with an AP administrator may be suitably configured to group multiple VLANs (e.g. 165, 170) into a single IP Multicast Domain 180. As shown in FIG. 1, the IP Multicast Domain 180 may be configured to include any number of the predefined VLANs. For example, IP Multicast Domain 180 may be configured to include VLAN1165 and VLAN2170 as shown…A single broadcast domain or VLAN may be assigned to a Multicast Domain. For example, in FIG. 1, VLAN3 175 may be assigned to a second Multicast Domain…the AP 145 may be suitably adapted to create a separate set of IP multicast group 802.11 encryption keys for each IP Multicast Domain 180…a parent AP 145 may be configured to deliver an IP multicast group key containing a first key ID, and a broadcast group key containing a second key ID, to each multicast domain associated client (e.g. 110, 115, 120, 125)…The IP multicast group key may be used to encrypt/decrypt 802.11 frames that belong to the station's IP Multicast Domain 180…Likewise, the group key, or set of group keys, is different for each multicast domain).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Meier into the invention of Zou-Wang-Yang for the purpose of establishing and grouping VLANs and unique keys in order to streamline and facilitate multicast transmission (Meier, ¶14, 58).
Zou-Wang-Yang-Meier does not explicitly disclose but Carmeli discloses wherein terminals in the multicast group receiving the second multicast key are unable to decrypt, using the second multicast key, the first group-addressed frame sent to the group address of the multicast group (e.g. figs. 1a, 1c, ¶53, 55, 61, 66: users (devices) in the multicast audience 108 (multicast group) receiving multicast topic key (e.g. KC 136) for a topic (e.g. sport) are unable to decrypt, using the multicast topic key (e.g. KC 136), the multicast message encrypted using multicast topic key (e.g. KB 134) for another topic (e.g. finance) sent to the multicast audience 108 (e.g. ¶53, 55, 66)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Carmeli into the invention of Zou-Wang-Yang-Meier for the purpose of securely communicating published information over a multicast communications channel (Carmeli, ¶7).

Claim 21, Zou-Wang-Yang-Meier-Carmeli discloses The system according to claim 20, wherein the AP is further configured to: generate a second group-addressed frame and a third group-addressed frame based on a to-be-sent broadcast packet; and send the second group-addressed frame and the third group-addressed frame; wherein: a receiver address of the second group-addressed frame is a first broadcast address, and the second group-addressed frame is encrypted using the first multicast key; and a receiver address of the third group-addressed frame is a second broadcast address, and the third group-addressed frame is encrypted using the second multicast key. (Wang, e.g. ¶5, 27).  Same motivation would apply.

Claim 22, Zou-Wang-Yang-Meier-Carmeli discloses The system according to claim 21, wherein: a plurality of terminals of the first type associated with the AP share the first multicast key; or a plurality of terminals of the second type associated with the AP share the second multicast key. (Wang, e.g. ¶5, 27).  Same motivation would apply.

Claim 23, Zou-Wang-Yang-Meier-Carmeli discloses The system according to claim 21, wherein a plurality of terminals of the first type associated with the AP share the first multicast key. (Wang, e.g. ¶5, 27).  Same motivation would apply.

Claim 24, Zou-Wang-Yang-Meier-Carmeli discloses The system according to claim 21, wherein a plurality of terminals of the second type associated with the AP share the second multicast key. (Wang, e.g. ¶5, 27).  Same motivation would apply.

Claim 25, Zou-Wang-Yang-Meier-Carmeli discloses The system according to claim 20, wherein: a plurality of terminals of the first type associated with the AP share the first multicast key; or a plurality of terminals of the second type associated with the AP share the second multicast key. (Wang, e.g. ¶5, 27).  Same motivation would apply.

Claim 26, Zou-Wang-Yang-Meier-Carmeli discloses The system according to claim 20, wherein a plurality of terminals of the first type associated with the AP share the first multicast key. (Wang, e.g. ¶5, 27).  Same motivation would apply.

Claim 27, Zou-Wang-Yang-Meier-Carmeli discloses The system according to claim 20, wherein a plurality of terminals of the second type associated with the AP share the second multicast key. (Wang, e.g. ¶5, 27).  Same motivation would apply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 5748736 discloses the inventive "secure multicast" group implemented by the FIG. 1 system is controlled by a single group security controller (GSC 111), and the inventive "secure multicast" group implemented by each of the systems of FIGS. 2 and 3 is controlled by a single group security controller (GSC 11 or 211). In each embodiment of the inventive system, the secure multicast group has a hierarchical structure. Each such secure multicast group includes sub-groups, with each of the sub-groups being served by a different TI server. For convenience, we sometimes refer to each sub-group served by a TI server as a "group"(although the overall secure multicast group includes two or more of such sub-groups) and we sometimes also refer to the overall secure multicast group simply as a "group." The overall secure multicast group does not employ a single, common group key. Rather, each TI server multicasts data to the members of its sub-group using its own group key. This independence allows changes in membership of a sub-group to be isolated to the multicast of the corresponding TI server (or the GSC for changes in membership of the sub-group at the top-level).

US 20070028099 discloses an aspect of some embodiments of the invention relates to a method of multicast delivery of a data file or a data block to receivers. The data block may be a file, a portion thereof or may be a portion of a real time data stream. The method includes encrypting the data file and providing one or more keys required for decrypting the file only after the data is provided to the receiver. Providing the keys only after transmission of the data allows having the receivers request for the keys, so that the requests serve as acknowledgement of receiving the data file. In addition, providing the key only after the data transmission reduces the time available for users to illegally disseminate keys. The term multicast refers in the present application, including the claims, to any transmission to a plurality of receivers, including broadcast to all receivers of a network. In some embodiments of the invention, however, the multicast transmission is not directed to all users but only to subscribers, and methods are used to provide keys only to subscribers and/or to transmit the data only in areas where there are one or more subscribers. Possibly, the multicast data is transmitted on a broadcast channel to all users, but only subscribers can decrypt the content of the transmission.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436